Citation Nr: 1143368	
Decision Date: 11/28/11    Archive Date: 12/06/11

DOCKET NO.  08-00 143A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an effective date prior to May 28, 2006, for the grant of service connection for peripheral neuropathy of the left upper extremity. 

2.  Entitlement to an effective date prior to May 28, 2006, for the grant of service connection for peripheral neuropathy of the right upper extremity.

3.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel

INTRODUCTION

The Veteran served on active duty from November 1966 to October 1968.

This matter comes to the Board of Veterans' Appeals (Board) from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

The Board notes that in the June 2006 rating decision the RO also denied the Veteran's claim for a total disability evaluation based on individual unemployability (TDIU).  The Veteran filed a Notice of Disagreement (NOD) with respect to this determination and a September 2007 Statement of the Case (SOC) was issued on this claim.  In his January 2008 Substantive Appeal, the Veteran limited his appeal to the issues listed above.  Notwithstanding, the RO certified the issue for appeal in January 2011 and the Veteran's representative addressed this issue in a January 2011 Informal Hearing Presentation (IHP).  Accordingly, the TDIU claim is on appeal.  See Percy v. Shinseki, 23 Vet. App. 37, 44 (2009)


FINDINGS OF FACT

1.  Prior to May 26, 2008, the evidence did not establish that peripheral neuropathy of the left upper extremity was present as a complication of service-connected diabetes mellitus.  

2.  Prior to May 26, 2008, the evidence did not establish that peripheral neuropathy of the right upper extremity was present as a complication of service-connected diabetes mellitus.  

3.  Although the Veteran has met the threshold schedular requirements for consideration of a TDIU, his service- connected disabilities have not been shown to prevent him from securing and following substantially gainful employment.


CONCLUSIONS OF LAW

1.  Entitlement to an effective date prior to May 28, 2006, for the grant of service connection for peripheral neuropathy of the left upper extremity is not warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110, 5111 (West 2002 ); 38 C.F.R. §§ 3.31, 3.151, 3.155, 3.159, 3.400 (2011).

2.  Entitlement to an effective date prior to May 28, 2006, for the grant of service connection for peripheral neuropathy of the right upper extremity is not warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110, 5111 (West 2002); 38 C.F.R. §§ 3.31, 3.151, 3.155, 3.159, 3.400 (2011).

3.  The criteria for the assignment of a TDIU rating have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 7104 (West 2002); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the Veteran's claim for a TDIU, he was provided pre-adjudication notice in an October 2005 letter.  Although the notice provided did not address the effective date provisions that are pertinent to the appellant's claim, such error was harmless given that the claim for a TDIU is being denied, and hence no effective date will be assigned.  Id.  

With respect to the earlier effective date claims, in cases such as this where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met in this case as the Veteran has not alleged any prejudice.

VA has obtained the Veteran's service treatment records and VA records, assisted him in obtaining evidence, afforded him physical examinations and obtained medical opinions related to the matter on appeal.  VA need not obtain an examination or opinion on the TDIU issue as there is adequate lay and medical evidence of record to decide it, i.e. a VA examination report and information from the Veteran's former employer, as well as the Veteran's lay statements  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Earlier Effective Date Claims

The Veteran was first granted service connection for diabetes mellitus in a January 2002 rating decision.  Service connection was granted for this condition with a 20 percent disability evaluation effective May 7, 2001.  
On December 27, 2005, VA received the Veteran's claim of entitlement to service connection for diabetic neuropathy.  In this claim, he indicated that he sought service connection for diabetic neuropathy of his feet as he was then having difficulty therewith.  He did not mention the upper extremities in this claim.

At that time, the RO obtained VA clinical records dated in December 2005.  A December 13th record indicates that he had been identified as being high risk for a lower extremity amputation.  It was noted that he had diabetic neuropathy and had been given diabetic shoes with inserts.  Subsequent records dated December 15th and December 27th include diagnoses of diabetic neuropathy and complaints of burning in the feet.

A January 2006 VA primary care note reveals that the Veteran presented for a regular 1 month follow up.  Based on examination of the Veteran, diabetes mellitus type II probable diabetic neuropathy was assessed.  Subsequent VA notes document similar impressions.  See e.g.  notes dated in February and March 2006.  None of these notes, however, specifically address whether the upper or lower extremities were involved, nor do they contain a diagnosis of peripheral neuropathy of the lower extremities.  

On May 25, 2006, the Veteran was afforded a VA examination.  At this time, peripheral neuropathy of the upper extremities as a complication of diabetes was first specifically assessed.  

In the rating decision forming the basis of the present appeal the Veteran was granted service connection for peripheral neuropathy of the left and right upper extremities.  Each extremity was assigned a 10 percent evaluation, effective May 28, 2006, the date of a VA examination that diagnosed peripheral neuropathy of each upper extremity as a complication of diabetes mellitus.  

The Veteran now seeks an effective date one year prior to this date and is seeking "at least one year of retroactive payment" for the grant of service connection for peripheral neuropathy of the upper extremities.  See August 2006 statement from Veteran.  

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim for service connection "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  The effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 U.S.C. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2011).

A specific claim in the form prescribed by the Secretary of VA must be filed in order for benefits to be paid to any individual under the laws administered by the VA. 38 U.S.C.A. § 5101(a).  A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992). Any communication indicating an intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155(a); Servello, 3 Vet. App. at 199 (holding that 38 C.F.R. § 3.155(a) does not contain the word "specifically," and that making such precision a prerequisite to acceptance of a communication as an informal claim would contravene the Court's precedents and public policies underlying the statutory scheme).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  An application is defined as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 38 C.F.R. § 3.1(p); see also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999), (an expressed intent to claim benefits must be in writing in order to constitute an informal claim; an oral inquiry does not suffice).

With regard to the terms "application" or "claim," the Board notes that once a formal claim for compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, a report of examination or hospitalization by VA or the uniformed services can be accepted as an informal claim for benefits.  The date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  These provisions apply only when such reports relate to examination or treatment of a disability for which service connection has been previously established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment, or hospital examination.  38 C.F.R. § 3.157(b)(1); see also 38 C.F.R. § 3.155(a).

Title 38 C.F.R. § 3.155(c) provides that when a claim has been filed which meets the requirements of 38 C.F.R. § 3.151 or 38 C.F.R. § 3.152, an informal request for increase or reopening will be accepted as a claim.

Case law provides that, 38 C.F.R. § 3.157 only applies to a defined group of claims.  See Sears v. Principi, 16 Vet. App. 244, 249 (2002) (section 3.157 applies to a defined group of claims, i.e., as to disability compensation, those claims for which a report of a medical examination or hospitalization is accepted as an informal claim for an increase of a service connected rating where service connection has already been established).  VA medical records cannot be accepted as informal claims for disabilities where service connection has not been established.  The mere presence of medical evidence does not establish intent on the part of the veteran to seek service connection for a condition.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); Lalonde v. West, 12 Vet. App. 377, 382 (1999) (where appellant had not been granted service connection, mere receipt of medical records could not be construed as informal claim).  Merely seeking treatment, does not establish a claim, to include an informal claim, for service connection.

Further, the mere presence of a disability does not establish an intent on the part of the Veteran to seek service connection for that condition.  See KL v. Brown, 5 Vet. App. 205, 208 (1993); Crawford v. Brown, 5 Vet. App. 33, 35 (1995).

In claims for VA benefits, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board acknowledges that the Veteran desires an earlier effective date at least one year prior to that currently assigned.  As set forth earlier in this discussion, the effective date for a claim for compensation is the date of receipt of the claim or the date on which entitlement arose, whichever is later.  38 C.F.R. § 3.400(r).  

Here, the Board notes that in December 2005 the Veteran filed via a report of contact a claim for service connection for peripheral neuropathy of the feet.  As the Veteran specifically referred to his claim being for the "Bilateral feet" and "lower extremities," and he did not indicate that he sought service connection for peripheral neuropathy of the upper extremities, the Board concludes that the report of contact cannot be reasonably construed as encompassing a claim of entitlement to service connection for peripheral neuropathy of the upper extremities.  38 C.F.R. § 3.1(p).

Furthermore, even if the December 2005 claim were construed broadly to include the upper extremities, the Board finds no basis for the assignment of an earlier effective date for the grants of service connection for peripheral neuropathy of each upper extremity.  As noted above, the first reference to diabetic neuropathy appears in December 2005 clinical records.  Although the diagnosis of diabetic neuropathy did not specify whether it was in the lower or upper extremities, or both, the accompanying clinical findings specifically reference the use of diabetic shoes and complaints of pain and burning in the foot.  The only reference to the upper extremities was the inclusion of a "Rotator cuff (capsule) sprain or strain" among his problem list.  From January 2006 to March 2006, the only complaint noted in his service treatment records regarding the upper extremities is left shoulder pain, which is consistently attributed to rotator cuff tendonitis.  It was not until the date of the May 28, 2006, VA examination that peripheral neuropathy of each upper extremity was clinically assessed.  The Board acknowledges that the Veteran would likely be competent to render his observations of a clinical diagnosis, such as peripheral neuropathy; however, his December 2005 statement could only be read to relate a lay-observed diagnosis of peripheral neuropathy of the lower extremities, as he only addressed his feet.  Lay evidence is considered competent and sufficient to establish a diagnosis of a condition when, inter alia, the lay person is reporting a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Indeed, no lay or lay or medical evidence relating to peripheral neuropathy of the upper extremities appears until the date of the May 2006 VA examination.  

To the extent that the Veteran is now contending that peripheral neuropathy of the upper extremities was present one year prior to the May 2006 diagnosis, the Board finds this assertion not credible.  As noted, the Veteran specifically qualified his claim for peripheral neuropathy as encompassing only his feet and lower extremities in December 2005.  Subsequent clinical records over the next several months show that the Veteran complained of shoulder pain, which was consistently attributed to rotator cuff tendonitis.  Thus, this is not a case in which the record is merely negative for any relevant complaints or findings.  Rather, during the period from December 2005 to May 2006, the Veteran was specifically noted to have diabetic neuropathy in response to his complaints of lower extremities problems, and his only relevant complaints in the upper extremities were consistently noted to be attributable to his rotator cuff tendonitis.  Given this detailed record, the Board finds the Veteran's current assertion that he also experienced peripheral neuropathy of the upper extremities not credible.

In short, regardless of whether any claim could possibly be construed has having been pending prior to May 2006, the Board concludes that this is the earliest date that both the medical evidence and the credible lay evidence establish that entitlement arose.  Accordingly, the claims must be denied.  Gilbert, supra.

In closing, the Board notes one discrepancy in dates in that the VA examination used to assign the current effective dates actually occurred on May 25, 2006, and was recorded 3 days thereafter on May 28, 2006.  As such, an effective date of May 25, 2006, could be warranted.  However, the Board notes that the earliest that the award of increased compensation can occur is the first day of the month following the effective date, i.e. June 2006.  38 C.F.R. § 3.31 (2011).  Thus, this 3-day difference is moot insofar as the amount of compensation that can be awarded.  

TDIU

A total disability rating based upon individual unemployability due to service-connected disabilities is assigned when service-connected disabilities result in such impairment of mind or body that the average person would be precluded from following a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15 (2011).

If there is only one service-connected disability, it must be rated at 60 percent or more.  If there are two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be at least 70 percent.  38 C.F.R. § 4.16(a).  A claim for a total compensation rating based upon individual unemployability, "presupposes that the rating for the [service-connected] condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).

In evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extra-schedular consideration.

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran filed his claim for a TDIU on June 28, 2005.  At this time, he sought this benefit based upon his PTSD, diabetes mellitus and now service-connected peripheral neuropathy of the lower extremities.  At this time he indicated that his disabilities had begun affecting his full-time employment in October 2003 and that he had last worked as a painter in April 2005, at which time he became too disabled to work.  Up until this time, the Veteran was self-employed as a painter.  

At the time the Veteran filed his TDIU claim, service connection was in effect for PTSD with a 70 percent evaluation since March 10, 2004.  Service connection for diabetes mellitus was also in effect, with a 20 percent evaluation.  In the June 2006 rating decision service connection for peripheral neuropathy of the extremities as secondary to diabetes mellitus was established.  Peripheral neuropathy of each lower extremity was granted and evaluated as 10 percent disabling, effective December 28, 2005.  Peripheral neuropathy of each upper extremity was granted and evaluated as 10 percent disabling, effective May 28, 2006.  In an April 2007 rating decision, the evaluation of PTSD was increased to 100 percent disabling, effective July 7, 2006.  

Initially, the Board notes that VA's General Counsel concluded in a precedent opinion that a claim for a total disability rating based on individual unemployability for a particular service-connected disability may not be considered when, as here, a schedular 100 percent rating is in effect for a service-connected disability.  See VAOPGCPREC 6-99, 64 Fed. Reg. 52375 (1999).  In November 2009 however, VA's General Counsel withdrew VAOPGCPREC 6-99 in light of the decision of the Court in Bradley v. Peake, 22 Vet. App. 280 (2008).  In Bradley, the Court rejected VA's rationale for concluding that a 100 percent schedular rating must subsume a TDIU rating.  The Court determined that a separate TDIU rating predicated on one disability (although perhaps not ratable at the schedular 100 percent level) when considered together with another disability separately rated at 60 percent or more could warrant special monthly compensation under 38 U.S.C.A. § 1114(s).  Thus, the Court reasoned, it might benefit the Veteran to retain the TDIU rating, even where a 100 percent schedular rating has also been granted.  

However, in this case, the Board notes that the disability ratings assigned for his PTSD meet one of the criteria for an award of SMC during the entire period since he filed his claim for TDIU.  Specifically, the disability was rated at 60 percent for more through July 6, 2006, and at the 100 percent level on and after that date.  Thus, for the reasoning of Bradley to apply, the TDIU would have to be awarded for a disability or disabilities other than his service-connected PTSD.  Therefore, his service-connected PTSD will not be considered, as this is the only way the award of a TDIU could be considered in any future claim for special monthly compensation.  

As far the evidence, the record includes a December 2005 statement wherein the Veteran explained that he had previously been employed as a painter, but was then unemployed as he could no longer work due to problems with his feet and related diabetic neuropathy.  In subsequent statements, he indicated that he sought a TDIU based upon all of his service-connected disabilities, including PTSD, diabetes mellitus and peripheral neuropathy of the extremities.  

In furtherance of substantiating his claim, the Veteran submitted a December 2005 letter from his prior employer.  In this letter it is explained that the Veteran had been employed as a painter through the past 3 years and that in 2005 the Veteran was relegated to part-time employment due to "related health problems resulting in a lack of performance and attendance."  The employer explained that the Veteran was terminated from his employment around June 2005.  

Of record is a March 2006 VA urgent care record.  At this time the Veteran presented for a monthly narcotic prescription renewal.  It was noted in the record that the Veteran then reported working less and that he was planning to start retirement in the near future.  

Based upon the discrepancies between the Veteran's reports of unemployability and possible retirement, the RO developed this question by inquiring of the Veteran as to his employment history.  In an April 2006 letter the Veteran explained that when working part-time he would go to his place of employment (owned by the Veteran's son) for 1 or 2 hours per day to "basically hang out."  He related that he had last worked at the end of April 2005.  He related that his PTSD affected his ability to handle stress related to his employment.  He also complained that his diabetes mellitus and peripheral neuropathy would not allow him to work.  

In May 2006 the Veteran was afforded a VA examination.  The examination noted the Veteran's history of PTSD, diabetes mellitus and associated neuropathy, as well as an assessment of plantar fasciitis caused by obesity and pes cavus.  Based upon an examination of the Veteran, the examiner concluded that the current level of functional impairment could not be ascribed to mild diabetic neuropathy of the lower extremities, but rather to non-service connected plantar fasciitis caused by obesity and pes cavus (a congenital condition).   

As noted, PTSD may not be considered in evaluating his claim for a TDIU because to do so would result in the duplicate counting of disabilities if he were to ever claim entitlement to SMC.  Furthermore, impairment caused by non-service-connected disability may not be considered in evaluating the Veteran's unemployability.  A review of the evidence makes clear that the Veteran left his employment as a painter in 2005 due to problems with standing and being on his feet.  Along these lines, the Board likewise notes the Veteran's assertions that his peripheral neuropathy of the lower extremities prevented him from working.  

In fact, the Board notes that, throughout the pendency of this appeal, the Veteran has consistently attributed his inability to work to either his service-connected PTSD or his service-connected neuropathy of the lower extremities.  He has not asserted that his service-connected diabetes mellitus or his service-connected peripheral neuropathy has rendered him unable to obtain or retain employment, and no other lay evidence is of record suggesting that to be the case.  Furthermore, during his May 2006 VA examination, the Veteran reported that, aside from tingling and numbness in his fingers, the neuropathy in his hands did not otherwise interfere with his daily activities at all.  Significantly, the VA examiner found that the neuropathy in his upper and lower extremities was mild.  Also, the Veteran's underlying diabetes mellitus continues to be rated as 20 percent disabling based on a finding that his disability does not result in a restricted diet or restricted activities.  Based on this record, the Board concludes that the preponderance of the lay and medical evidence is against finding that the Veteran's diabetes mellitus or peripheral neuropathy of the upper extremities result in significant impairment to his employability.

As far the peripheral neuropathy of the lower extremities, the Board recognizes that the Veteran is competent to report symptoms in his lower extremities and any accompanying limitations.  However, the Veteran is not necessarily competent to attribute such symptomatology to a specific underlying disability.  For this reason, the Board finds that the May 2006 VA examination, rendered by a medical professional, clearly outweighs the Veteran's assertions and indicates that the Veteran's non-service-connected plantar fasciitis was the primary culprit in this regard.  In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999). 

In summary, the Board does not find that a TDIU is warranted.  As noted above, the Board finds that the most probative evidence of record supports the conclusion that his nonservice-connected plantar fasciitis is primarily responsible for the limitations present in the lower extremities, and that the preponderance of the evidence is against finding that he is unable to secure or maintain employment due to his service-connected diabetes mellitus and/or peripheral neuropathy of the extremities.  Accordingly, absent a showing of the inability to secure and follow a substantially gainful occupation by reason of these service-connected disabilities, the claim must be denied.  Gilbert, supra.  

ORDER

Entitlement to an effective date prior to May 28, 2006, for the grant of service connection for peripheral neuropathy of the left upper extremity is denied. 

Entitlement to an effective date prior to May 28, 2006, for the grant of service connection for peripheral neuropathy of the right upper extremity is denied.

Entitlement to a TDIU is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


